Covello, J.,
dissenting. It is inconceivable to me that confronted with evidence that a full grown adult has, admittedly, thrown an eighteen month old baby into an empty bath tub, that the majority would conclude that there was insufficient evidence from which the jury could infer an intent to kill the child.
Harold Carver, the deputy chief medical examiner, testified that the baby’s skull was fractured by a single blow of great force. The blow was not consistent with falling on the floor or being dropped a short distance into the bathtub. Carver further testified that the magnitude of the child’s injuries was consistent with her having fallen one to two stories.
The ferocity with which the baby was thrown into the bathtub caused her a fractured skull with radiating cracks, five fractured ribs, swollen tissue around the lips and eyes, a bruised lip and eyelids, a collection of blood on the right side of the head, and discoloration on the back.
*88“When an appeal challenges the sufficiency of the evidence to justify a verdict of guilty . . . [w]e . . . review the evidence presented at the trial, construing it in the light most favorable to sustaining the verdict. State v. Cimino, 194 Conn. 210, 211, 478 A.2d 1005 (1984); State v. Ferrell, 191 Conn. 37, 46, 463 A.2d 573 (1983). We then determine whether ‘ “the jury could have reasonably concluded, upon the facts established and the inferences reasonably drawn therefrom, that the cumulative effect of the evidence established guilt beyond a reasonable doubt.” ’ State v. Stepney, 191 Conn. 233, 255, 464 A.2d 758 (1983), cert. denied, 465 U.S. 1084, 104 S. Ct. 1455, 79 L. Ed. 2d 772, reh. denied, 466 U.S. 954, 104 S. Ct. 2163, 80 L. Ed. 2d 547 (1984); State v. Duhan, 194 Conn. 347, 355, 481 A.2d 48 (1984).” (Emphasis added.) State v. Braxton, 196 Conn. 685, 691, 495 A.2d 273 (1985).
With regard to the element of intent, it involves “a mental process which ordinarily can be proven only by circumstantial evidence.” State v. Zdanis, 182 Conn. 388, 396, 438 A.2d 696 (1980), cert. denied, 450 U.S. 1003, 101 S. Ct. 1715, 68 L. Ed. 2d 207 (1981). “The use of inferences based on circumstantial evidence is necessary because direct evidence of the accused’s state of mind is rarely available. State v. Rodriguez, 180 Conn. 382, 404, 429 A.2d 919 (1980).” State v. Martin, 195 Conn. 166, 170, 487 A.2d 177 (1985)
“The intent of the actor is a question for the trier of fact, and the conclusion drawn by the trier in this regard should stand unless it is an unreasonable one.” State v. Holley, 174 Conn. 22, 26, 381 A.2d 539 (1977). Despite the majority’s concession that this is the state of the law, and despite the fact that the jury was instructed to consider the lesser included offense of manslaughter in the first degree, this important fac*89tual conclusion has been here struck down based upon the majority’s conclusion that the evidence was insufficient.
“ ‘[T]he requirement of proof beyond a reasonable doubt does not mean that the proof must be beyond a possible doubt, and a possible hypothesis or supposition of innocence is far different from a reasonable supposition.’(Citations omitted.) State v. Foord, [142 Conn. 285, 294-95, 113 A.2d 591 (1955)]; see State v. Payne, 186 Conn. 179, 184, 440 A.2d 280 (1982). ‘Emphasis needs to be placed on the distinction between the word “reasonable” and the word “possible.” . . . Proof of guilt must exclude every reasonable supposition of innocence . . . . “[A] mere ‘possible hypothesis’ of innocence will not suffice.” ’ (Citations omitted.) State v. Englehart, 158 Conn. 117, 121-22, 256 A.2d 231 (1969).” State v. Morrill, 193 Conn. 602, 611, 478 A.2d 994 (1984); see State v. Foord, supra, 295; State v. McDonough, 129 Conn. 483, 485, 29 A.2d 582 (1942). “While proof of guilt must exclude every reasonable supposition of innocence, it need not exclude every possible supposition of innocence. State v. Englehart, supra, 121.” (Emphasis added.) State v. Little, 194 Conn. 665, 672, 485 A.2d 913 (1984).
On the basis of the intensity of the blow, the magnitude of her injuries, and the relative size of the defendant and his eighteen month old victim, I would not disturb the jury’s guilty verdict. Accordingly, I dissent.